ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that IGNACIO SAAVEDRA, JR., of UNION CITY, who was admitted to the bar of this State in 1972, be publicly reprimanded for violating RPC 1.1(a) (gross ne*272gleet), RPC 1.4(a) (failure to communicate) and RPC 8.1 (failure to cooperate with the ethics authorities), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and IGNACIO SAAVEDRA, JR., is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.